THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAYMOND SLOTCAVAGE,
Plaintiff, :
V. : 3:18-CV-1214
(JUDGE MARIANI)
NANCY A. BERRYHILL,
ACTING COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

ORDER
AND NOW, THIS [ o | . DAY OF JUNE, 2019, upon review of Magistrate
Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 21) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 21) is ADOPTED for the reasons discussed therein.
2. The Commissioner of Social Security's decision is VACATED.
3. The case is REMANDED for further proceedings consistent with this Order.

4. The Clerk of Court is directed to CLOSE this case.

 
  

\

fober(D. Maras?” :
nited States District Judge

 
